Citation Nr: 0724797	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-38 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for residuals of a compression fracture of the L-2 
vertebrae with traumatic arthritis.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The veteran & a friend


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In June 2006, the veteran and his friend testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he is entitled to an evaluation in 
excess of 20 percent for residuals of a compression fracture 
of the L-2 vertebrae with traumatic arthritis.  On review, 
the Board finds that another VA examination of the spine is 
necessary prior to rating the veteran's lumbar spine 
disability.  The record reveals that the veteran last 
underwent a "QTC" examination of the spine in February 
2004.  Subsequent to that examination, the veteran's 
representative requested a new examination, as the veteran's 
lumbar spine disability has reportedly worsened.  
Specifically, during his June 2006 hearing, the veteran 
indicated that he has no real functional use of his back.  He 
stated that he has trouble bending his back, and always 
elevates himself, with his back perfectly straight, to where 
he is sitting.  He estimated that he is able to forward flex 
to 30 degrees.  On February 2004 "QTC" examination, forward 
flexion of the lumbar spine was to 80 degrees.   

Given that the veteran's last examination of the spine was 
conducted more than three years ago, and that he currently 
complains of increased symptomatology, the Board finds that a 
more contemporaneous VA examination is needed in order to 
assess the current severity of his lumbar spine disability.  
The fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the veteran's claim.  38 C.F.R. § 4.2 
(2006).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination of the spine consistent 
with the AMIE protocol to determine the 
current severity of service-connected 
residuals of a compression fracture of 
the L-2 vertebrae with traumatic 
arthritis.  The relevant portions of the 
claims folder should be reviewed in 
conjunction with the examination. 

a).  The examiner is specifically 
requested to describe applicable ranges 
of lumbar spine motion (flexion, 
extension and rotation) in terms of 
degrees;

b).  The examiner should comment on the 
effects of pain, weakness and 
exacerbating episodes on range of motion 
and functionality;

c).  The examiner is specifically 
requested to report any related 
neurologic manifestations.  If extant, 
the examiner should state whether the 
veteran's left foot drop represents 
moderate, moderately severe, or severe 
incomplete paralysis of the sciatic 
nerve, or complete paralysis.  Any other 
nerves affected and the degree of 
complete or incomplete paralysis in the 
lower extremities caused by the service-
connected lumbar spine disability should 
be specified.  

The examiner should also determine the 
number, if any, of incapacitating 
episodes of disc disease the veteran has 
experienced over the past year; i.e., 
those requiring bed rest as prescribed by 
a physician.  

The claims folder, a copy of this REMAND, 
and a copy of the aforementioned revised 
general rating formula for diseases and 
injuries of the spine must be made 
available to and reviewed by the examiner 
prior to the examination.  

2.   Following the above, the RO should 
re-adjudicate the issue of entitlement to 
an increased rating for residuals of a 
compression fracture of the L-2 vertebrae 
with traumatic arthritis.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  An appropriate period of time 
should be allowed for a response.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2006).  Thereafter, the 
case should be returned to the Board, if in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARK W. GREENSTREET
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



